 

Exhibit 10.1

TRIPADVISOR, INC. OPTION AGREEMENT

(Domestic)

THIS OPTION AGREEMENT (this “Agreement”), dated as of the grant date specified
on the Grant Details referenced below (the “Grant Date”), between TripAdvisor,
Inc., a Delaware corporation (the “Company”), and the employee, director or
consultant of the Company or one of its Affiliates or Subsidiaries designated on
the Grant Details (as defined below) (the “Eligible Individual”), describes the
terms of an award of an Option to the Eligible Individual by the Company (the
“Award”).  

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s 2018 Stock and Annual Incentive Plan or any
subsequent plan adopted by the Company, (in either case,  the “Plan”).

1.

Award of Option

 

(a)

Subject to the terms and conditions of this Agreement, the Plan and the Grant
Details, the Company hereby grants the Option to the Eligible Individual.
Reference is made to the “Grant Details” that can be found on the equity plan
website of the current professional selected by the Company to administer the
Plan (the “Plan Administrator”), currently located at
www.netbenefits.fidelity.com (or any successor equity administration system
selected by the Company to manage the Plan from time to time). The Grant
Details, which set forth the number of Shares underlying the Option, the grant
price which is the per Share exercise price of the Option, the Grant Date of the
Option, and the vesting schedule of the Option (among other information), are
hereby incorporated by reference into, and shall be read as part and parcel of,
this Agreement.  

(b)

The Option shall be a Nonqualified Option.  Unless earlier terminated pursuant
to the terms of this Agreement or the Plan, the Option shall expire on the
ten-year anniversary of the Grant Date.

2.

Vesting

 

(a)

Subject to (i) the terms and conditions of this Agreement, the Grant Details and
the Plan, and (ii) the Eligible Individual’s continuous employment with the
Company or one of its Subsidiaries or Affiliates, the Option shall vest and
become exercisable on each of the vesting dates detailed in the Grant Details
(such period between the date of issuance and each vesting date shall be
referred to as the “Vesting Period”).  

(b)

In the event a Termination of Employment of the Eligible Individual occurs
during the Vesting Period for any reason (whether or not in breach of local
labor laws), the Eligible Individual’s right to receive the Award and any
vesting in the Option under the Plan, if any, will terminate effective as of the
date of the Termination of Employment and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the

 

 

 

--------------------------------------------------------------------------------

 

event of a Termination of Employment (whether or not in breach of local labor
laws), the Eligible Individual’s right to vest in the Award after such
Termination of Employment, if any, will be measured to the date of the
Termination of Employment and will not be extended by any notice period mandated
under local law.  

3.

Manner of Exercise

 

(a)

This Option is exercisable by delivery of an exercise notice which shall state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised and such other representations and agreements as
may be required by the Company or the Plan Administrator (the “Exercise
Notice”).   The Exercise Notice shall be in the form and delivered in the manner
prescribed by the Plan Administrator.  

(b)

The Exercise Notice shall be accompanied by payment of the aggregate exercise
price as to all Shares in respect of which the Option is being
exercised.  Payment of the aggregate exercise price may be by any of the
following, or a combination thereof:  (i) cash, (ii) check, (iii) a
“broker-assisted” or “same-day sale”; or (iv) another method authorized by the
Company and/or the Plan Administrator.

(c)

No Shares shall be issued pursuant to the exercise of the Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed.

4.

Termination of Employment

(a)Notwithstanding anything herein to the contrary, the Eligible Individual and
Company acknowledge and agree that in the event of any conflict or inconsistency
between the terms of any employment arrangement and the Plan, whichever term is
more beneficial to the Eligible Individual between the Plan and the employment
arrangement shall prevail.   In no event shall the Eligible Individual be
entitled to the same type of benefits under both the Plan and any employment
arrangement for the same event or qualifying termination.  

(b)For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Subsidiaries or Affiliates.  The Committee shall
have the exclusive discretion to determine whether there has been any
interruption or Termination of Employment, whether there existed Cause or
whether there occurred a Change in Control.  

5.

Recoupment

 

Notwithstanding any other provision herein, the Award and any Shares or other
amount or property that may be issued, delivered or paid in respect of the
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such Shares or property, shall be subject to any
recoupment, “clawback” or similar provisions of applicable law. In addition, the
Company may require the Eligible Individual to deliver or otherwise repay to the
Company the Award and any Shares or other amount or property that may be issued,
delivered or paid in respect of the Award, as well as any consideration that may
be received in respect of a sale or other disposition of any such Shares or
property, if the Company reasonably determines that one or more of the following
has occurred:

 

 

--------------------------------------------------------------------------------

 

(1)during the period of the Eligible Individual’s employment or service with the
Company (the “Employment Period”), the Eligible Individual has committed a
felony (under the laws of the United States or any relevant state, or a similar
crime or offense under the applicable laws of any relevant foreign
jurisdiction);

(2)during the Employment Period or at any time thereafter, the Eligible
Individual has committed or engaged in a breach of confidentiality, or an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information of the Company or any of its
Subsidiaries or Affiliates;

(3)during the Employment Period or at any time thereafter, the Eligible
Individual has committed or engaged in an act of theft, embezzlement or fraud,
or materially breached any agreement to which the Eligible Individual is a party
with the Company or any of its Subsidiaries.

For purposes of the foregoing, the Eligible Individual expressly and explicitly
authorizes the Company to issue instructions, on the Eligible Individual’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold the Eligible Individual’s Shares and other amounts acquired
under the Plan to re-convey, transfer or otherwise return such Shares and/or
other amounts to the Company. This Section 5 is not the Company’s exclusive
remedy with respect to such matters

6.

Non-Transferability of the Option

 

During the Vesting Period and until as the Option is ultimately exercised as
provided herein or on the website of the Plan Administrator, the Option shall
not be transferable by the Eligible Individual by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise.  

7.

Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, until such time as
the Option is exercised, the Eligible Individual shall not be entitled to any
rights of a stockholder with respect to the Option.  

8.

Adjustment in the Event of Change in Stock; Change in Control

 

(a)In the event of (i) a stock dividend, stock split, reverse stock split, share
combination or recapitalization or similar event affecting the capital structure
of the Company (each, a “Share Change”), or (ii) a merger, consolidation,
acquisition of property or shares, separation, spinoff, reorganization, stock
rights offering, liquidation, Disaffiliation, payment of cash dividends other
than an ordinary dividend or similar event affecting the Company or any of its
Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board may
in its discretion make such substitutions or adjustments as it deems appropriate
and equitable to the number and kind of shares of Common Stock underlying the
Option.

 

(b)In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Option in exchange for payments of cash,
property or a

 

 

--------------------------------------------------------------------------------

 

combination thereof having an aggregate value equal to the value of such Option,
as determined by the Committee or the Board in its sole discretion, (ii) the
substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the shares of Common Stock underlying the Option and (iii) in connection with
any Disaffiliation, arranging for the assumption of the Option, or the
replacement of the Option with new Awards based on other property or other
securities (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected Subsidiary or
Affiliate or by the entity that controls such Subsidiary or Affiliate following
such Disaffiliation (as well as any corresponding adjustments to any Option that
remains based upon securities of the Company).

 

(c)The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Participants.

9.Taxes, Fees and Withholding

(a)

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Eligible
Individual in connection with the Option, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

(b)

Regardless of any action taken by the Company, its Affiliate or Subsidiary with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Eligible
Individual acknowledges that the ultimate liability for all Tax-Related Items
legally due by him or her is and remains the Eligible Individual’s
responsibility and that the Company and/or its Affiliate or Subsidiary (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the exercise of the
Option and issuance of the Shares in connection therewith, the receipt of cash
or any dividends or dividend equivalents; and (2) do not commit to structure the
terms of the Award or any aspect of the Option to reduce or eliminate the
Eligible Individual’s liability for Tax-Related Items.

(c)

In the event that the Company, Subsidiary or Affiliate is required to withhold
any Tax-Related Items as a result of the Award, vesting or exercise of the
Option, or the receipt of cash or any dividends or dividend equivalents, the
Eligible Individual shall pay or make adequate arrangements satisfactory to the
Company, Subsidiary or Affiliate to satisfy all withholding and payment on
account of obligations of the Company, Subsidiary and/or Affiliate. The
obligations of the Company under this Agreement shall be conditioned on
compliance by the Eligible Individual with this Section 9.  In this regard, the
Eligible Individual authorizes the Company and/or its Subsidiary or Affiliate to
withhold all applicable Tax-Related Items legally payable by the Eligible
Individual from his or her wages or other cash compensation paid to the Eligible
Individual by the Company and/or its Subsidiary or Affiliate.  Alternatively, or
in addition, if permissible under local law, the Company may withhold in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount.  Finally, the Eligible Individual will
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Eligible Individual’s participation in
the Plan or the Award that cannot be satisfied by the means previously
described.  The Company

 

 

--------------------------------------------------------------------------------

 

may refuse to deliver the Shares issuable upon exercise of the Award if the
Eligible Individual fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this Section.

(d)

In particular, the Eligible Individual understands and acknowledges that all
income to which the Eligible Individual is entitled under this Agreement is
pre-tax and the Company or its Subsidiaries or Affiliates has the right to
withhold and pay on behalf of the Eligible Individual any individual income tax
in connection with such income in accordance with applicable law.  In the event
the Company or its Subsidiaries or Affiliates is not required under applicable
law to serve as the withholding agent to withhold and pay on behalf of the
Eligible Individual such individual income tax, the Eligible Individual shall
have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment.  The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to the Award.

10.Other Restrictions

(a)

The Award shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is required, then in any such event, the Award shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

(b)

The Eligible Individual acknowledges that the Eligible Individual is subject to
the Company’s policies regarding compliance with securities laws, including but
not limited to its Insider Trading Policy (as in effect from time to time and
any successor policies), and, pursuant to these policies, if the Eligible
Individual is on the Company’s insider list, the Eligible Individual shall be
required to obtain pre-clearance from the Company’s General Counsel prior to
purchasing or selling any of the Company’s securities (including in connection
with the “cashless” exercise of an Option), and may be prohibited from selling
such shares other than during an open trading window.  The Eligible Individual
further acknowledges that, in its discretion, the Company may prohibit the
Eligible Individual from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.

11.

Nature of Award

In accepting the Award, the Eligible Individual acknowledges that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

 

--------------------------------------------------------------------------------

 

(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards, or benefits in lieu of Awards, even if
Awards have been granted repeatedly in the past;

(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d)the Eligible Individual’s participation in the Plan will not create a right
to further employment with the Company, its Subsidiary or Affiliate and shall
not interfere with the ability of the Company to terminate the Eligible
Individual’s employment relationship at any time with or without Cause;

(e)the Eligible Individual is voluntarily participating in the Plan;

(f)the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, Subsidiary,  or
Affiliate, and such Award is outside the scope of the Eligible Individual’s
employment contract, if any;

(g)the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, Subsidiary or Affiliate;

(h)in the event that the Eligible Individual is not an employee of the Company,
a Subsidiary or an Affiliate, the Award will not be interpreted to form an
employment contract or relationship with the Company, a Subsidiary or Affiliate;
and

(i)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award resulting from Termination of the Eligible Individual’s employment by the
Company, Subsidiary or Affiliate (for any reason whatsoever and whether or not
in breach of local labor laws) and the Eligible Individual irrevocably releases
the Company, Subsidiary or Affiliate from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Eligible
Individual will be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

12.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares.  The Eligible Individual is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Eligible
Individual’s participation in the Plan, receipt of the Award and/or disposition
of the Award before taking any action related to the Plan or the Award.  

13.

Notices

 

 

--------------------------------------------------------------------------------

 

Any notices, communications or changes to this Agreement shall be communicated
(either directly by the Company or indirectly through any of its Subsidiaries,
Affiliates or the Plan Administrator) to the Eligible Individual electronically
via email (or otherwise in writing) promptly after such change becomes
effective.

14.

Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.  The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

15.

Laws Applicable to Construction; Consent to Jurisdiction

(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.  In addition to the terms and conditions set forth
in this Agreement, the Option is subject to the terms and conditions of the
Plan, which are hereby incorporated by reference.

(b)Any and all disputes arising under, as a result of or out of this Agreement,
including without limitation any issues involving the construction, enforcement
or interpretation of any of the provisions of this Agreement, the Plan or the
Plan Prospectus, shall be determined and resolved by the Committee or its
authorized delegate. Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes.

16.

Conflicts; Interpretation and Correction of Errors

(a)In the event of any (i) conflict between the Grant Details, this Agreement,
any information posted on the system of the Plan Administrator and/or the books
and records of the Company, or (ii) ambiguity in the Grant Details, this
Agreement, any information posted on the system of the Plan Administrator and/or
the books and records of the Company, the Plan shall control.

(b)The Committee shall have the power to interpret the Plan, this Agreement, the
Grant Details, any information posted on the system of the Plan Administrator
and/or the books and records of the Company, and to adopt such rules for the
administration, interpretation and application of the Plan and the Award as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Option has vested).  All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Participant, the Company and
all other interested parties.  The Committee shall not be personally responsible
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.  The Committee shall, in their absolute
discretion, determine when any conditions have been fulfilled.  

(c)In the event that, due to administrative error, this Agreement does not
accurately reflect an Award properly granted to the Eligible Individual pursuant
to the Plan, the Company, acting through the executive compensation and benefits
team, reserves the right to cancel any

 

 

--------------------------------------------------------------------------------

 

erroneous document and, if appropriate, to replace the cancelled document with a
corrected document.

17.

Data Privacy

(a)The Eligible Individual understands that the Company, Subsidiary, Affiliate
and/or Plan Administrator may hold certain personal information about him or
her, including, but not limited to, the Eligible Individual’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Eligible Individual’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).   The Eligible Individual hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her Data as described in this document by
and among, as applicable, the Company and its Subsidiaries  or Affiliates for
the exclusive purpose of implementing, administering and managing the Eligible
Individual’s participation in the Plan.

(b)The Eligible Individual understands that Data will be transferred to the Plan
Administrator, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan.  The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than the Eligible Individual’s country.  The
Eligible Individual authorizes the Company, its Subsidiary or Affiliate, the
Plan Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.  

(c)The Eligible Individual understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Eligible
Individual’s local human resources representative.  The Eligible Individual
understands, however, that refusing or withdrawing his or her consent may affect
the Eligible Individual’s ability to participate in the Plan.  For more
information on the consequences of the Eligible Individual’s refusal to consent
or withdrawal of consent, the Eligible Individual understands that he or she may
contact his or her local human resources representative.

18.

Amendment

(a)The Company may modify, amend or waive the terms of this Award, prospectively
or retroactively, but no such modification, amendment or waiver shall impair the
rights of the Eligible Individual without his or her consent, except as required
by applicable law, NASDAQ or stock exchange rules, tax rules or accounting
rules.  The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of

 

 

--------------------------------------------------------------------------------

 

any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.  

(b)This Award and payments made pursuant to this Agreement and the Plan are
intended to qualify for an exemption from, or comply with, the applicable
requirements of Section 409A of the Code. If the Company makes a good faith
determination that any compensation provided under this Agreement is likely to
be subject to the additional tax imposed by Section 409A of the Code, the
Company may, to the extent it deems necessary or advisable, modify this
Agreement, without the Eligible Individual’s consent, to reduce the risk that
such additional tax will apply, in a manner designed to preserve the material
economic benefits intended to be provided to the Eligible Individual under this
Agreement (other than any diminution of such benefit that may be attributable to
the time value of money resulting from a delay in the timing of payments
hereunder for a period of approximately six months or such longer period as may
be required).  

19.

Choice of Language

The Eligible Individual has received this Agreement and any other related
communications and consents to having received these documents solely in
English.  If, however, the Eligible Individual receives this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version in any way, the
English version will control.

20.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Award and participation in the Plan or future Awards that may be awarded
under the Plan by electronic means or to request the Eligible Individual’s
consent to participate in the Plan by electronic means.  The Eligible Individual
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

By electronically accepting this Agreement and participating in the Plan, the
Eligible Individual agrees to be bound by the terms and conditions of the Plan
and this Agreement, including the Grant Details.  If Eligible Individual has not
electronically accepted this Agreement on the Plan Administrator’s website
within six months of the Grant Date, then this Award shall automatically by
deemed accepted and Eligible Individual shall be bound by the terms and
conditions in the Plan, this Agreement, including the Grant Details.  

 

 

 

 